Exhibit 10.1

 

GRAPHIC [g139361kei001.jpg]

 

 

May 1, 2012

 

 

Max Senechal

21 Erie Street

Cambridge, MA 02139

 

Re:  Employment Agreement

 

Dear Max:

 

We are pleased to offer the following terms in connection with your continued
employment by Metabolix, Inc. (the “Company”).

 

1.              Employment.

 

1.1.         General.  The Company will employ you, and you will be employed by
the Company, as Vice President, Biobased Chemicals, of the Company, reporting to
the Company’s Chief Executive Officer, and you shall have the responsibilities,
duty and authority commensurate with that position.  You will also perform such
reasonable other and/or different services for the Company, in addition to your
primary duties as Vice President, Biobased Chemicals, may be assigned to you
from time to time.  You agree that if your employment hereunder ends for any
reason, you will tender to the Company your resignation of all offices with the
Company as of the date of your termination, such resignation not being relevant
to the issue of the reason for your termination under this Agreement.

 

1.2.         Devotion to Duties.  While you are employed hereunder, you will use
your best efforts, skills and abilities to perform faithfully all duties
assigned to you pursuant to this Agreement and will devote your full business
time and energies to the business and affairs of the Company.  While you are
employed hereunder, you will not undertake any other employment from any person
or entity without the prior written consent of the Company.

 

2.              Term.  This Agreement shall continue until termination as
provided in Section 4.  The term of this Agreement shall be referred to as the
“Agreement Term.”

 

3.              Compensation.

 

3.1.         Base Salary.  While you are employed hereunder, the Company will
pay you a base salary at the annual rate of no less than $221,450 per year (the
“Base Salary”).  You shall be eligible for an annual salary increase in the good
faith determination of the Company and the Compensation Committee of its Board
of Directors. The Company will pay such

 

GRAPHIC [g139361kei002.jpg]

 

--------------------------------------------------------------------------------


 

Base Salary on a semi-monthly basis in accordance with the Company’s normal
payroll practices and will deduct from each monthly salary payment all amounts
required to be deducted or withheld under applicable law or under any employee
benefit plan in which you participate.

 

3.2.         Bonus Opportunity.  You will be eligible to receive an annual cash
bonus in an amount of up to 120% of the Base Salary, based upon the Company’s
good faith assessment of your achievement of individual goals, and of the
Company’s achievement of its goals, which assessment shall be done by the
Company’s Compensation Committee in conjunction with the Company’s Chief
Executive Officer.  Individual goals for each calendar year will be established,
and modified, in good faith by you and the Chief Executive Officer in
conjunction with the Company’s Compensation Committee.  The Company expects that
the annual target bonus opportunity will be in the range of 60% of your Base
Salary for performance fully meeting those expectations.  To the extent the
Company awards you a cash bonus, the bonus, if payable, shall be calculated and
paid no later than two and a half months following the later of the close of the
calendar or Company fiscal year to which such bonus relates.  In order to
receive an annual bonus, you must be employed at the time of a timely payment. 
For your first year of employment, and any other partial year, your cash bonus
will be awarded on a pro rata basis.

 

3.3.         Fringe Benefits.  You will be entitled to participate in all
employee benefit plans which the Company provides or may establish for the
benefit of its senior executives (for example, group life, disability, medical,
dental and other insurance, retirement, pension, profit-sharing and similar
plans) (collectively, the “Fringe Benefits”).  Your eligibility to participate
in the Fringe Benefits and receive benefits thereunder will be subject to the
plan documents governing such Fringe Benefits.  Nothing contained herein will
require the Company to establish or maintain any Fringe Benefits.

 

4.              Termination.  This Agreement shall terminate upon the occurrence
of any of the following, subject to the applicable provisions of Section 5
below:

 

4.1.         Termination by You or by the Company Without Cause.  You may
terminate this Agreement at any time upon not less than 30 days prior written
notice to the Company.  The Company may terminate this Agreement, without Cause,
at any time upon written notice to you.

 

4.2.         Termination for Cause.  This Agreement shall terminate, at the
election of the Company, for Cause upon written notice by the Company to you. 
For the purposes of this Section, “Cause” for termination shall be limited to
the following:

 

a)             Your conviction of a felony; or

 

b)             Your commission of fraud, or misconduct that results in material
and demonstrable damage to the business or reputation of the Company; or

 

2

--------------------------------------------------------------------------------


 

c)              Your willful and continued failure to perform your duties
hereunder (other than such failure resulting from your incapacity due to
disability, as defined herein) within 10 business days after the Company
delivers a written demand for performance to you that specifically identifies
the actions to be performed.

 

4.3.         Death or Disability.  This Agreement shall terminate upon your
death or disability. If you shall be disabled so as to be unable to perform the
essential functions of your position under this Agreement with or without
reasonable accommodation, the Board may remove you from any responsibilities
and/or reassign you to another position with the Company during the period of
such disability, and such reassignment shall not trigger a Good Reason
termination as provided herein.  Notwithstanding any such removal or
reassignment, you shall continue to receive your Base Salary (less any
disability pay or sick pay benefits to which you may be entitled under the
Company’s policies) and benefits under this Agreement (except to the extent that
you may be ineligible for one or more such benefits under applicable plan terms)
for a period of three months, and your employment may be terminated by the
Company at any time thereafter.  Nothing in this Section shall be construed to
waive your rights, if any, under existing law including, without limitation, the
Family and Medical Leave Act of 1993, 29 U.S.C. §2601 et seq. and the Americans
with Disabilities Act, 42 U.S.C. §12101 et seq.

 

Notwithstanding the foregoing, if and only to the extent that your disability is
a trigger for the payment of deferred compensation, as defined in Section 409A
of the Code, “disability” shall have the meaning set forth in Section
409A(a)(2)(C) of the Code.

 

5.              Effect of Termination.

 

5.1.         Termination for Cause, Death, Disability or Voluntary Resignation. 
In the event (i) you are terminated for Cause; (ii) you are terminated for death
or Disability; or (iii) you voluntarily resign (other than for Good Reason),
unless otherwise specifically provided herein, you, or your estate, shall be
eligible only to receive (i) the portion of your Base Salary as has accrued
prior to the effectiveness of such termination and has not yet been paid, (ii)
an amount equal to the value of your accrued unused vacation days, and (iii)
reimbursement for expenses properly incurred by you on behalf of the Company
prior to such termination if such expenses are properly documented in accordance
with Company policy and practice and submitted for reimbursement within 30 days
of the termination date (collectively, the “Accrued Obligations”).  Such amounts
will be paid promptly after termination in accordance with Massachusetts law and
in no event more than 45 days after the date on which your employment
terminates.

 

5.2.         Termination Without Cause or Resignation for Good Reason.  In the
event that (i) you are terminated without Cause; or (ii) you resign for Good
Reason, and contingent on your executing a complete release of claims against
the Company with standard exceptions for vested benefits and equity interests,
rights to indemnification, and exceptions for all claims

 

3

--------------------------------------------------------------------------------


 

not waivable under applicable law, and provided you do not revoke the release (a
fully effective release is hereafter, the “Release”) within thirty (30) days
after the date of termination, you shall be entitled, in addition to the Accrued
Obligations, to receive:

 

a)             continuation of your Base Salary in effect at the time of
termination for a period of twelve (12) months, commencing on the 37th day after
the date on which your employment terminates (provided the Release is effective
prior to such date), payable in accordance with the Company’s normal payroll
practices, provided that the first payment will include all amounts which would
have been paid in the 37 days following your termination of employment.

 

b)             payment of COBRA premiums to maintain medical and dental
benefits, if any, in effect at the time of termination until the earlier of (x)
12 months following the termination and (y) the date you become insured under a
medical insurance plan providing similar benefits to that of the Company plan.

 

5.3.         Additional Benefits upon Termination in Connection With a Change of
Control.  In the event that your employment is terminated by the Company without
Cause or by you for Good Reason (each as defined herein) within 12 months
immediately following or 6 months immediately prior to a Change of Control,
then, in addition to the Accrued Obligations, and contingent on your executing a
complete release of claims against the Company, and provided you do not revoke
the release (a fully effective release is hereafter, the “Release”) within
thirty (30) days after the date of termination, you shall be entitled, in
addition to the Accrued Obligations, to receive:

 

a)             continuation of your Base Salary in effect at the time of
termination for a period of twelve (12) months, commencing on the 37th day after
the date on which your employment terminates (provided the Release is effective
prior to such date), payable in accordance with the Company’s normal payroll
practices, provided that the first payment will include all amounts which would
have been paid in the 37 days following your termination of employment.

 

b)             payment of COBRA premiums to maintain medical and dental
benefits, if any, in effect at the time of termination until the earlier of (x)
12 months following the termination and (y) the date you become insured under a
medical insurance plan providing similar benefits to that of the Company plan.

 

c)              full vesting of all unvested equity, including but not limited
to any options or restricted stock granted to you under the 2006 Stock Plan or
any authorized successor stock plan, provided that the conditions to vesting
other than the passage of time have been satisfied.

 

5.4.         Excise Tax.  You agree that the payments and benefits hereunder,
and under all other contracts, arrangements or programs that apply to you (the
“Company Payments”), shall be reduced to an amount that is one dollar less than
the amount that would trigger an excise tax under Section 4999 of the Code, as
determined in good faith by the

 

4

--------------------------------------------------------------------------------


 

Company’s independent public accountants, provided, however, that the reduction
shall occur only if the reduced Company Payments received by you (after taking
into account further reductions for applicable federal, state and local income,
social security and other taxes) would be greater than the unreduced Company
Payments to be received by you minus (i) the excise tax payable with respect to
such Company Payments under Section 4999 of the Code; and (ii) all applicable
federal, state and local income, social security and other taxes on such Company
Payments.  You and the Company agree to cooperate in good faith with each other
in connection with any administrative or judicial proceedings concerning the
existence or amount of golden parachute penalties with respect to payments or
benefits that you receive. In the event that such payments are required to be
reduced pursuant to this Section, such payments shall be reduced in the
following order:  (1) cash payments not subject to Section 409A of the Code; (2)
cash payments subject to Section 409A of the Code; (3) equity-based payments and
acceleration; and (4) non-cash forms of benefits, and to the extent any payment
is to be made over time (e.g., in installments, etc.), then the payments shall
be reduced in reverse chronological order.

 

5.5.         “Change of Control”.  As used herein, a “Change of Control” shall
occur or be deemed to have occurred only upon any one or more of the following
events:

 

a)             any “person” (as such term is used in Sections 13(d) and 14(d)(2)
of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)) becomes
a “beneficial owner” (as such term is defined in Rule 13d-3 promulgated under
the Exchange Act) (other than the Company, any trustee or other fiduciary
holding securities under an employee benefit plan of the Company, or any
corporation owned, directly or indirectly, by the stockholders of the Company,
in substantially the same proportions as their ownership of stock of the
Company), directly or indirectly, of securities of the Company, representing
fifty percent (50%) or more of the combined voting power of the Company’s then
outstanding securities; or

 

b)             persons who, as of the Commencement Date, constituted the
Company’s Board of Directors (the “Incumbent Board”) cease for any reason
including, without limitation, as a result of a tender offer, proxy contest,
merger, consolidation or similar transaction, to constitute at least a majority
of the Board of Directors, provided that any person becoming a director of the
Company subsequent to the Commencement Date whose election was approved by at
least a majority of the directors then comprising the Incumbent Board shall, for
purposes of this Section, be considered a member of the Incumbent Board; or

 

c)              the consummation of a merger or consolidation of the Company
with any other corporation or other entity, other than (1) a merger or
consolidation which would result in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) more than fifty percent (50%) of the combined voting power of
the voting securities of the Company or such surviving

 

5

--------------------------------------------------------------------------------


 

entity outstanding immediately after such merger or consolidation or (2) a
merger or consolidation effected to implement a recapitalization of the Company
(or similar transaction) in which no “person” (as hereinabove defined) acquires
more than fifty percent (50%) of the combined voting power of the Company’s then
outstanding securities; or

 

d)             the stockholders of the Company approve a plan of complete
liquidation of  the Company or an agreement for the sale or disposition by the
Company of all or substantially all of the Company’s assets.

 

5.6.         Definition of Good Reason.  As used in this Agreement, ‘Good
Reason’ means that you have complied with the ‘Good Reason Process’ (hereinafter
defined) following the occurrence of any of the following events:  (i) a
material diminution in your responsibilities, authority or duties or the
assignment to you of duties materially inconsistent with this Agreement; (ii) a
diminution in your Base Salary below the minimum Base Salary set forth herein;
(iii) a material change in the geographic location at which you provide services
to the Company with the relocation of your principal place of business beyond 40
road miles from the Company’s Cambridge, MA offices being material;  (iv) the
material breach of this Agreement by the Company; or (v) a change in your
reporting relationship to the Chief Executive Officer as set forth herein ‘Good
Reason Process’ shall mean that (i) you reasonably determine in good faith that
a ‘Good Reason’ condition has occurred; (ii) you notify the Company in writing
of the occurrence of the Good Reason condition within 60 days of the occurrence
of such condition; (iii) you cooperate in good faith with the Company’s efforts,
for a period not less than 30 days following such notice (the ‘Cure Period’), to
remedy the condition; (iv) notwithstanding such efforts, the Good Reason
condition continues to exist; and (v) you terminate your employment within 60
days after the end of the Cure Period.  If the Company permanently cures the
Good Reason condition during the Cure Period, Good Reason shall be deemed not to
have occurred.

 

5.7.         Separation from Service.  Notwithstanding anything set forth in
Sections 4 and 5 of this Agreement, a termination of employment shall be deemed
not to have occurred until such time as you incur a “separation from service”
with the Company in accordance with Section 409A(a)(2)(A)(i) of the Code and the
applicable provisions of Treasury Regulation Section 1.409A-1(h).

 

5.8.         Section 409A.  Anything in this Agreement to the contrary
notwithstanding, if at the time of your ‘separation from service,’ the Company
determines that the you are a ‘specified employee’ within the meaning of Section
409A(a)(2)(B)(i) of the Code, then to the extent any payment or benefit that you
become entitled to under this Agreement on account of your separation from
service would be considered deferred compensation subject to the 20 percent
additional tax imposed pursuant to Section 409A(a) of the Code as a result of
the application of Section 409A(a)(2)(B)(i) of the Code, such payment shall not
be payable and such benefit shall not be provided until the date that is the
earlier of (A) six months and one day after your separation from service, or (B)
your death.  If any such delayed cash payment is otherwise payable on an
installment basis, the first

 

6

--------------------------------------------------------------------------------


 

payment shall include a catch-up payment covering amounts that would otherwise
have been paid during the six-month period but for the application of this
provision, and the balance of the installments shall be payable in accordance
with their original schedule.  Solely for purposes of Section 409A of the Code,
each installment payment described in Section 5 is considered a separate
payment.

 

6.              Taxes.  All payments required to be made by the Company to you
under this Agreement shall be subject to the withholding of such amounts for
taxes and other payroll deductions as the Company may reasonably determine it
should withhold pursuant to any applicable law or regulation.  To the extent
applicable, it is intended that this Agreement be exempt from, or comply with,
the provisions of Section 409A of the Code, and this Agreement shall be
construed and applied in a manner consistent with this intent.  In the event
that any severance payments or benefits hereunder are determined by the Company
to be in the nature of nonqualified deferred compensation payments, you and the
Company hereby agree to take such actions as may be mutually agreed to ensure
that such payments or benefits comply with the applicable provisions of Section
409A of the Code and the official guidance issued thereunder.  Notwithstanding
the foregoing, the Company does not guarantee the tax treatment or tax
consequences associated with any payment or benefit arising under this
Agreement.

 

7.              Disclosure to Future Employers.  You will provide, and the
Company, in its discretion, may similarly provide, a copy of the covenants
contained in the Employee Noncompetition, Confidentiality and Inventions
Agreement to any business or enterprise which you may, directly or indirectly,
own, manage, operate, finance, join, control or in which you may participate in
the ownership, management, operation, financing, or control, or with which you
may be connected as an officer, director, employee, partner, principal, agent,
representative, consultant or otherwise.

 

8.              Representations.  You hereby represent and warrant to the
Company that you understand this Agreement, that you enter into this Agreement
voluntarily and that your employment under this Agreement will not conflict with
any legal duty owed by you to any other party.

 

9.              General.

 

9.1.                Notices.  All notices, requests, consents and other
communications hereunder which are required to be provided, or which the sender
elects to provide, in writing, will be addressed to the receiving party’s
address set forth above or to such other address as a party may designate by
notice hereunder, and will be either (i) delivered by hand, (ii) sent by
overnight courier, or (iii) sent by registered or certified mail, return receipt
requested, postage prepaid.  All notices, requests, consents and other
communications hereunder will be deemed to have been given either (i) if by
hand, at the time of the delivery thereof to the receiving party at the address
of such party set forth above, (ii) if sent by overnight courier, on the next
business day following the day such notice is delivered to the courier service,
or (iii) if sent by registered or certified mail, on the 5th business day
following the day such mailing is made.

 

7

--------------------------------------------------------------------------------


 

9.2.                Entire Agreement.  This Agreement, together with any Stock
Option Agreements executed by you and the Company (either prior to or in
conjunction with this Agreement) and your Employee Noncompetition,
Confidentiality and Inventions Agreement, embody the entire agreement and
understanding between the parties hereto with respect to the subject matter
hereof and supersedes all prior oral or written agreements and understandings
relating to the subject matter hereof.  No statement, representation, warranty,
covenant or agreement of any kind not expressly set forth in this Agreement will
affect, or be used to interpret, change or restrict, the express terms and
provisions of this Agreement.

 

9.3.                Modifications and Amendments.  The terms and provisions of
this Agreement may be modified or amended only by written agreement executed by
the parties hereto.

 

9.4.                Waivers and Consents.  The terms and provisions of this
Agreement may be waived, or consent for the departure therefrom granted, only by
written document executed by the party entitled to the benefits of such terms or
provisions.  No such waiver or consent will be deemed to be or will constitute a
waiver or consent with respect to any other terms or provisions of this
Agreement, whether or not similar.  Each such waiver or consent will be
effective only in the specific instance and for the purpose for which it was
given, and will not constitute a continuing waiver or consent.

 

9.5.                Assignment.  The Company shall cause its rights and
obligations hereunder to be assumed by any person or entity that succeeds to all
or substantially all of the Company’s business or that aspect of the Company’s
business in which you are principally involved and may assign its rights and
obligations hereunder to any Company affiliate.  You may not assign your rights
and obligations under this Agreement without the prior written consent of the
Company and any such attempted assignment by you without the prior written
consent of the Company will be void; provided, however, in the event of your
death, your rights, compensation and benefits under this Agreement shall inure
to the benefit of your estate, such that, for example, stock issuable to you,
and awards and payments payable to you, shall be issued and paid to your estate.

 

9.6.                Governing Law.  This Agreement and the rights and
obligations of the parties hereunder will be construed in accordance with and
governed by the law of Massachusetts, without giving effect to the conflict of
law principles thereof.

 

9.7.                Jury Waiver. You and the Company agree to waive trial by
jury in connection with any action arising from or relating to this Agreement.

 

9.8.                Severability.  The parties intend this Agreement to be
enforced as written.  However, if any portion or provision of this Agreement is
to any extent declared illegal or unenforceable by a duly authorized court
having jurisdiction, then the remainder of this Agreement, or the application of
such portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, will not be affected thereby,

 

8

--------------------------------------------------------------------------------


 

and each portion and provision of this Agreement will be valid and enforceable
to the fullest extent permitted by law.

 

9.9.                Headings and Captions.  The headings and captions of the
various subdivisions of this Agreement are for convenience of reference only and
will in no way modify or affect the meaning or construction of any of the terms
or provisions hereof.

 

9.10.         Acknowledgments.  You recognize and agree that the enforcement of
the Noncompetition, Nondisclosure and Inventions Agreement is necessary to
ensure the preservation, protection and continuity of the business, trade
secrets and goodwill of the Company.  You agree that, due to the proprietary
nature of the Company’s business, the restrictions set forth in the
Noncompetition, Confidentiality and Inventions Agreement are reasonable as to
time and scope.

 

9.11.         Counterparts.  This Agreement may be executed in two or more
counterparts, and by different parties hereto on separate counterparts, each of
which will be deemed an original, but all of which together will constitute one
and the same instrument.

 

9.12.         Conditions.  This Agreement is subject to and contingent upon the
Company’s receipt of proof that you have appropriate authorization to work in
the United States as required by U.S. laws and regulations, and upon
satisfactory completion of a background check.

 

If you accept the above terms, please so indicate by signing and returning to us
the enclosed copy of this Agreement.

 

 

Very truly yours,

 

 

 

METABOLIX, INC.

 

 

 

 

 

 

 

By:

/s/ Richard P. Eno

 

Name:

Richard P. Eno

 

Title:

President & CEO

 

Accepted and Agreed:

 

 

/s/ Max Senechal

 

5/17/2012

Max Senechal

 

Date

 

9

--------------------------------------------------------------------------------